MURDOCK, Justice
(concurring specially).
In addition to the reasons stated in the main opinion for reversing the trial court’s order entering the preliminary injunction, I question the appropriateness of injunc-tive relief in this case for two reasons. First, as the main opinion notes, our cases hold that a preliminary injunction should be issued only when the party seeking the injunction can demonstrate that, without the injunction, that party would suffer irreparable injury for which it has no adequate remedy at law. See 99 So.3d at 861-62 (quoting Holiday Isle, LLC v. Adkins, 12 So.3d 1173, 1176 (Ala.2008), quoting in turn Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 428, 126 S.Ct. 1211, 163 L.Ed.2d 1017 (2006)). It appears to me that the causes of action asserted by Kratos Defense & Security Solutions, Inc., and the other plaintiffs are actions at law and that the plaintiffs’ injuries can be addressed with an award of monetary damages.
Second, the injunctive relief ordered would affect more than just the parties named in this action. It would prevent Monte Sano Research Corporation from continuing to perform under a contract between it and Computer Science Corporation. It therefore would appear that Computer Science Corporation would be a necessary party to this action.